Citation Nr: 1000440	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
right knee, patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from July 1970 to 
January 1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

The Veteran was scheduled for a November 2009 hearing before 
a Member of the Board in Washington, D.C.  However, the 
record reflects that the Veteran failed to appear for his 
hearing and has offered no explanation for such failure.  
Accordingly, the Veteran's hearing request is considered 
withdrawn. 38 C.F.R. § 20.704(d) (2009).

The Board notes that the Veteran had perfected an appeal in 
regards to claims for an increased rating for arthralgia of 
the left knee and for an earlier effective date for the grant 
of service connection for PTSD.  In an April 2008 letter, the 
Veteran indicated that he was withdrawing his appeal as to 
these two matters; hence these matters are no longer before 
the Board.
 
Because the claim for a higher initial rating for PTSD on 
appeal follows the grant of service connection, the Board has 
characterized this matter in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




REMAND

In a November 2009 appellant's brief, the Veteran's 
representative asserts that the Veteran's service-connected 
PTSD and right knee disability have worsened since the last 
VA examination and that the current ratings do not reflect 
the severity of each disability.  The Board notes that the 
Veteran last had comprehensive VA examinations in June 2005.  
In addition, the Veteran submitted additional VA medical 
records showing ongoing treatment for his service-connected 
right knee disability as well as his service-connected PTSD.  
Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected right knee 
disability and PTSD on appeal, more contemporaneous 
examinations are warranted, with findings responsive to all 
applicable rating criteria.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").  The Board notes in regards to the right 
knee, the examination reports should set forth specific 
findings responsive to all applicable rating criteria as well 
as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995).

Prior to arranging for the Veteran to undergo further 
examination, the RO/AMC should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the New 
York VA medical center (VAMC), dated through January 2009.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Hence, the RO must obtain all 
outstanding medical records from the New York VAMC, dated 
from January 2009 to the present.

In addition, to ensure that all due process requirements are 
met, and that the record before the examiners is complete, 
the RO/AMC should give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal.  The RO should ensure that it informs the Veteran 
of the notice requirements of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) 

Accordingly, these matters are REMANDED for the following 
actions:

1. The RO/AMC should obtain from the New 
York VAMC all outstanding medical records 
from January 2009 to the present. The 
RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

2.  The RO/AMC should send to the Veteran 
and his representative a letter informing 
the Veteran that he may provide 
additional information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  

The RO/AMC should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.  The RO/AMC 
should also ensure that its letter meets 
the notice requirements of 
Dingess/Hartman (cited to above).

3.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA 
psychiatric examination.  The entire 
claims file must be provided to the 
examiner designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All necessary tests and 
studies (to include psychological 
testing, if appropriate) should be 
accomplished and all clinical findings 
reported in detail. 

As part of the examination, the examiner 
also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's PTSD.  

4.  The Veteran should also be afforded 
an appropriate VA examination to set out 
orthopedic findings and determine the 
current severity of his service-connected 
right knee disability with specific 
findings of impairment reported in 
detail.  The examiner should specifically 
indicate whether arthritis is present 
(confirmed by X-ray findings as 
indicated), and whether there is 
recurrent subluxation or lateral 
instability of the right knee.   

The examiner should conduct range of 
motion studies of the right knee, 
expressed in degrees.  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
knee.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins. The examiner should 
also indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of the right knee due to 
pain and/or any of the other symptoms 
noted above during flare- ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

5.  Thereafter, the RO/AMC should 
readjudicate each of claims on appeal in 
light of all pertinent evidence and legal 
authority.

6.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided with a SSOC that contains notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to each 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration. The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


